The respondent, Evans K. Walker, was charged by the Louisville Bar Association with having operated what is commonly referred to as a "divorce mill" in Louisville. At a hearing before the Trial Committee of the Bar Association it was shown conclusively that the respondent procured divorces for people residing outside the state by making false allegations in petitions for divorce, by using what purported to be depositions of witnesses who were unknown and unheard of, and by forging the Jurats to these purported depositions. Also certain exhibits considered by the Committee show that the respondent had contacts with others outside the state who obtained the names of parties desiring a divorce and referred them to him for a percentage of the fees. Some of the exhibits show that after the divorce fee had been agreed upon or collected the respondent made attempts to collect a further amount which was designated a "residence fee."
On the basis of the Committee's report the Board of Bar Commissioners found that the respondent should be suspended and forever disbarred from the practice of law in this state. Pursuant to Rule 13 of the Rules and By-Laws of the Kentucky State Bar Association, the Board has filed with this Court a copy of the report and its findings. No defense to the charges has been made by the respondent, but he has moved this Court to strike his name from the roster of attorneys licensed to practice in this state.
It is the opinion of the Court that the findings of the Board of Bar Commissioners should be sustained and the respondent be forever disbarred from the practice of law in Kentucky. *Page 878